 1
 2
 3
                                                                JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DONNELL HATCHER,                      Case No. 2:19-cv-07498-VBF-KES
12                Petitioner,
13          v.                                       JUDGMENT

14   WARDEN MARTINEZ,
15                Respondent.
16
17
18         IT IS ADJUDGED that the Habeas Corpus Petition is dismissed without
19   prejudice.
20
21   Dated: December 20, 2019
22                                    ________________________________
23                                     The Honorable Valerie Baker Fairbank
24                                      Senior United States District Judge
25
26
27
28
